Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 1 of 10




                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-02099-MSK-MEH

   STRIKE 3 HOLDINGS, LLC,

              Plaintiff,

   v.

   JOHN DOE subscriber assigned IP address
   76.120.69.219,

              Defendant.

                     MOTION FOR LEAVE TO SERVE A THIRD-PARTY
                      SUBPOENA BEFORE A RULE 26(f) CONFERENCE


         Pursuant to Fed. R. Civ. P. 26(d)(1), Strike 3 Holdings, LLC (“Plaintiff”) respectfully

  moves for entry of an order granting it leave to serve a third-party subpoena on Comcast Cable,

  prior to a Rule 26(f) conference (the “Motion”). Filed contemporaneously with this Motion are

  the following: (1) Memorandum of Law in support of this Motion; (2) Declaration of Greg

  Lansky in support of this Motion; (3) Declaration of Tobias Fieser in support of this Motion;

  and, (4) Declaration of Susan B. Stalzer in support of this Motion.

  //

  //

  //

  //

  //


                                                  1
Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 2 of 10




        A proposed order is attached for the Court’s convenience.

  Dated: 08/05/2019                                 Respectfully submitted,


                                                    By: /s/ Lincoln Bandlow
                                                    Lincoln Bandlow, Esq.
                                                    Law Offices of Lincoln Bandlow, P.C.
                                                    1801 Century Park East, Suite 2400
                                                    Los Angeles, CA 90067
                                                    Phone: (310) 556-9680
                                                    Fax: (310) 861-5550
                                                    Email: lincoln@bandlowlaw.com

                                                    Attorney for Plaintiff
                                                    Strike 3 Holdings, LLC




                                                2
Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 3 of 10




              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               MOTION FOR LEAVE TO SERVE A THIRD-PARTY SUBPOENA
                        BEFORE A RULE 26(f) CONFERENCE

          Pursuant to Fed. R. Civ. P. 26(d)(1), Plaintiff Strike 3 Holdings, LLC (“Strike 3”) hereby

  respectfully submits this Memorandum of Points and Authorities in support of its Motion for

  Leave to Serve a Third-Party Subpoena Before a Rule 26(f) Conference.

  I.      INTRODUCTION

          Strike 3 is the owner of original, award-winning adult motion pictures featured on its

  subscription-based websites.1 Unfortunately, like many other producers of motion pictures,

  Strike 3’s success is substantially harmed and threatened by Internet users illegally infringing its

  works on a very large scale. Indeed, Strike 3’s motion pictures are among the most infringed

  content in the world. See Lansky Decl. ¶ 25.2

          To address this problem, Strike 3 hired an investigator, IPP International U.G. (“IPP”), to

  monitor and detect the infringement of Strike 3’s content. IPP discovered that Defendant’s IP

  address was illegally distributing numerous motion pictures owned and copyrighted by Strike 3.

  Strike 3 knows Defendant only by his or her IP address. This IP address is assigned to

  Defendant by his or her Internet Service Provider (“ISP”), which is the only party that has the

  information necessary to identify Defendant by correlating the IP address with John Doe’s

  identity.




  1
   See generally concurrently-filed Declaration of Greg Lansky (“Lansky Decl.”).
  2
   See also Dylan Love, The Most-Pirated Man in Porn Is Getting Angry, INVERSE (May 24,
  2017), https://www.inverse.com/article/31350-greg-lansky-tushy-blacked-vixen-interview.
                                                   1
Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 4 of 10




         As a result, Strike 3 now seeks leave to serve limited, immediate discovery on

  Defendant’s ISP, Comcast Cable Communications, LLC (Comcast Cable) so that Strike 3 may

  learn Defendant’s identity, investigate Defendant’s role in the infringement, and, if warranted by

  the investigation, effectuate service. Further impelling expediency, Defendant’s ISP only

  maintains the internal logs of the requested information for a brief period of time. See Digital

  Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012) (“[E]xpedited discovery is

  necessary to prevent the requested data from being lost forever as part of routine deletions by the

  ISPs.”).

        Accordingly, Strike 3 hereby seeks leave of Court to serve a Rule 45 subpoena on

  Defendant’s ISP. This subpoena will only demand the true name and address of Defendant.

  Strike 3 will only use this information to prosecute the claims made in its Complaint. Without

  this information, Plaintiff cannot serve Defendant nor pursue this lawsuit and protect its

  copyrights.


  II.    FACTS

         A.      BitTorrent Infringement has a Serious and Damaging Impact on Strike 3

         Greg Lansky (“Mr. Lansky”) is a member of General Media Systems, LLC, (“GMS”),

  the parent company that owns Strike 3. See Lansky Decl. at ¶ 1. Strike 3 is the holding

  company established by GMS to hold title to the intellectual property associated with the

  Blacked, Blacked Raw, Tushy, and Vixen adult brands (the “Brands”), including the copyrights to

  each of the motion pictures distributed through the Brands’ sites and the trademarks to each of

  the Brand’s names and logos. Id. at ¶ 3. Strike 3 is owned entirely by Mr. Lansky’s company,

  GMS, and has existed since 2015. Id.

                                                   2
Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 5 of 10




          Mr. Lansky is the creator of the Brands. Id. at ¶ 1. Mr. Lansky moved to the United

  States from Paris to pursue his dream of creating art in an adult context. Id. at ¶ 4. He has

  always been passionate about photography and cinematography. Id. It was a difficult start. Mr.

  Lansky, who barely spoke English, had trouble making connections and finding employment.

  Id. at ¶ 5. Eventually, after tremendous hard work, Mr. Lansky was fortunate to be hired by

  some of the most successful adult brands in the world. Id. at ¶ 6. Through these experiences,

  Mr. Lansky was able to establish himself and become an expert in the field. Id.

          In 2013, Mr. Lansky decided to risk everything to create his own company and studio.

  Id. at ¶ 7. After a few years, his brands turned into a multi-million dollar a year business. Id. at

  ¶ 11. His philosophy is to pay artists and models an amount above that being paid by other

  companies, focusing on delivering superior quality films. Id. at ¶¶ 12–13. Moreover, Strike 3’s

  motion pictures are known for having the highest production budget of any in the adult industry.

  Id. at ¶ 15.

          Because of this commitment to quality, the websites for the Brands have a subscriber

  base that is one of the highest of any adult sites in the world, with 20 million visitors to its

  websites per month, and have a loyal following. Id. at ¶ 11. Strike 3 is also currently the number

  one seller of adult DVDs in the United States. Id. at ¶ 17. Finally, Strike 3’s content is licensed

  throughout the world, including by most major cable networks. Id. at ¶ 18. This success has led

  to numerous awards being bestowed upon Strike 3, such as “adult site of the year,” “best

  marketing campaign – company image,” and “best cinematography.” Id. at ¶ 19. Mr. Lansky

  himself has also won “director of the year” several times. Id.




                                                     3
Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 6 of 10




         Unfortunately, piracy is a major threat and causes tremendous damage to Strike 3. As

  Mr. Lansky succinctly puts it, Strike 3 “can compete in the industry, but we cannot compete

  when our content is stolen.” Id. at ¶ 22. To continue to provide value for members, exciting and

  inspiring projects for adult performers, and to continue to create top paying jobs and growth in

  the adult community, Strike 3 must protect its copyrights. Id. at ¶ 29.


         B.      Strike 3 Brings its Litigation in Good Faith

         Strike 3 is mindful of the nature of the litigation and its goal is to not disclose publicly the

  choices that people make regarding the content they wish to enjoy. Moreover, Strike 3 does not

  seek to force anyone to settle unwillingly, especially anyone that is innocent. Id. at ¶ 28.

  Therefore, Strike 3 only files strong cases against extreme infringers. Id. at ¶ 29. Indeed, each

  lawsuit is brought against infringers that not only engage in illegal downloading, but are also

  large scale unauthorized distributors of Strike 3’s content. Id. Strike 3 does not seek settlements

  unless initiated by a defendant or a defendant’s counsel. Id. at ¶ 30. Moreover, Strike 3 does not

  send demand letters nor make any attempt to contact a defendant prior to service of the

  Complaint. Id. Finally, although certainly Strike 3 does not believe anyone should be

  embarrassed about enjoying Strike 3’s works (they just need to pay for that right, not steal it),

  Strike 3 respects the desire of defendants to keep private their choices regarding the content they

  choose to enjoy. Accordingly, Strike 3 has a policy to: (1) enter into confidentiality agreements

  with defendants to facilitate resolution of a case; and (2) stipulate to requests by defendants to

  the entry of orders in litigation to maintain the confidentiality of a defendant’s identity. Thus,

  Strike 3 is careful to only proceed to litigation with strong cases, when it has a good faith basis



                                                    4
Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 7 of 10




  for doing so, and to enforce its rights in a way that is mindful of a defendant’s privacy interests.

  Id. at ¶ 31.

          Strike 3 is a successful adult entertainment company that makes nearly all of its revenue

  from sales of subscriptions, DVDs and licenses. Id. at ¶ 32. Strike 3’s goal is to deter piracy

  (and seek redress for its harmful consequences) and direct those who infringe content to the

  avenue of legitimately acquiring access to Strike 3’s works. Id.


  III.    ARGUMENT

          A.     Legal Standard Governing Expedited Discovery Requests to Identify an

                 Anonymous Defendant

          “The court may, in the exercise of its broad discretion, alter the timing, sequence and

  volume of discovery.” Qwest Commc'ns Int'l, Inc. v. WorldQuest Networks, Inc., 213 F.R.D.

  418, 419 (D. Colo. 2003). Under Rule 26(d) of the Federal Rules of Civil Procedure, “discovery

  may be conducted prior to a Rule 26(f) conference ‘when authorized by . . . court order.’”

  Malibu Media, LLC v. John Does 1-27, No. CV 12-00406-REB-KMT, 2012 WL 629111, at *1

  (D. Colo. Feb. 27, 2012). In this district, “courts have permitted such expedited discovery upon

  a showing of good cause.” Id. (collecting cases). While the Tenth Circuit has not prescribed a

  precise analysis for what constitutes good cause for early discovery, this Court has previously

  examined several factors and circumstances in the past, including the risk of relevant information

  despoiling, the necessity of the information and the lack of alternative means of obtaining that

  information. See e.g., Malibu Media, No. CV 12-00406-REB-KMT, 2012 WL 629111 at *2.

  For the following reasons, Plaintiff has such good cause to proceed with early discovery.



                                                    5
Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 8 of 10




         B.      Good Cause Exists for Early Discovery to Subpoena Information that Is

                 Ephemeral and Necessary

          The unique nature of the online landscape these infringements take place over

  necessitates early discovery.3 “Primary among these [circumstances] is the indication that an ISP

  typically retains user activity logs for only a limited time, and then the logs are erased. Without

  these logs, the true identities of the Defendants may never be known.” Arista Records LLC v.

  Does 1-9, No. CV 07-00628-EWN-MEH, 2007 WL 1059049, at *1 (D. Colo. Apr. 4, 2007);

  Qwest, 213 F.R.D. at 419 (“Expedited discovery may also be appropriate in cases where physical

  evidence may be consumed or destroyed with the passage of time, thereby disadvantaging one or

  more parties to the litigation.”) (citation omitted); accord Interscope Records v. Does, No. CV

  06-00352-WDM-PAC, 2006 WL 1351876, at *1 (D. Colo. Mar. 13, 2006). These records are

  indispensable: “Ascertaining the identities and residences of the Doe defendants is critical to

  plaintiffs' ability to pursue litigation . . . .” Sony Music Entm't Inc. v. Does 1-40, 326 F. Supp. 2d

  556, 556 (S.D.N.Y. 2004).

          This Court has long held that good cause exists in cases such as this “because the

  ‘[d]efendants must be identified before this suit can progress further.’” Malibu Media, No. CV

  12-00406-REB-KMT, 2012 WL 629111 at *1 (quoting Arista Records, No. CV 07-00628-EWN-

  MEH, 2007 WL 1059049 at *6). “Defendants here have engaged in anonymous online




  3
   The technical operations and jargon pertaining to the BitTorrent network have been thoroughly
  defined and outlined by this Court. See e.g., Dallas Buyers Club, LLC v. Hudson, No. CV 15--
  00598-WYD-MEH, 2016 WL 320918, at *1–2 (D. Colo. Jan. 5, 2016), report and
  recommendation adopted, No. CV 15-00598-WYD-MEH, 2016 WL 309075 (D. Colo. Jan. 26,
  2016).
                                                    6
Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 9 of 10




  behavior,4 which will likely remain anonymous unless Plaintiff is able to ascertain their

  identities. Thus, Plaintiff reasonably believes that there are no practical methods to discover

  Defendants' identities without court-ordered discovery.” Malibu Media, No. CV 12-00406-REB-

  KMT, 2012 WL 629111 at *1. “Accordingly, because it appears likely that Plaintiff will be

  thwarted in its attempts to identify Defendants without the benefit of formal discovery

  mechanisms, the court finds that Plaintiff should be permitted to conduct expedited discovery,

  pursuant to Fed.R.Civ.P. 45, for the limited purpose of discovery the identities of Defendants.”.

  Id.

           The necessity of the information is reinforced by the limited request in Strike 3’s

  subpoena. See e.g., Arista Records, No. CV 07-00628-EWN-MEH, 2007 WL 1059049 at *1

  (“Plaintiffs have proposed narrowly tailored discovery which will ultimately permit them to

  serve process if possible and move forward with this lawsuit, by use of a Rule 45 subpoena

  served upon the Defendants' ISP.”). Strike 3 requests leave to discover only that which is

  absolutely necessary. Strike 3 Holdings, LLC v. Doe, No. CV 3:17-1680 CSH, 2017 WL

  5001474, at *4 (D. Conn. Nov. 1, 2017) (citation omitted) (“Defendant's ISP . . . is the only

  entity that can correlate the IP address to its subscriber and identify Defendant as the person

  assigned the IP address . . . during the time of the alleged infringement.”). This narrow request,


  4
   “This Court agrees with those courts finding that internet subscribers do not have an
  expectation of privacy in the identifying information they conveyed to their ISPs.” Malibu
  Media, LLC v. Doe, No. CV 13-01523-WYD-MEH, 2013 WL 4510363, at *2 (D. Colo. Aug. 26,
  2013) (citing AF Holdings, LLC v. Does 1–162, No. CV 11–23036, 2012 WL 488217, at *4
  (S.D. Fla. Feb. 14, 2012); First Time Videos, LLC v. Does 1–18, No. CV 4:11–69–SEB–WGH,
  2011 WL 4079177, at *1 (S.D. Ind. Sept. 13, 2011)).



                                                   7
Case 1:19-cv-02099-MSK-MEH Document 7 Filed 08/05/19 USDC Colorado Page 10 of 10




   sought for a narrow yet essential purpose – to serve and litigate claims for anonymous copyright

   infringement – produces the requisite good cause for leave to take early discovery.

             C.     A Protective Order Can Balance Both Parties’ Interests
             In BitTorrent cases involving adult content, Courts have found it appropriate to issue a

   protective order establishing procedural safeguards such as allowing a defendant to proceed

   anonymously. See e.g., Malibu Media, LLC v. John Does 5-8, No. CV 12-03170-PAB-MEH,

   2013 WL 1164867, at *4 (D. Colo. Mar. 20, 2013). Such an order comports with Strike 3’s

   policy of respecting privacy regarding a person’s content choices. Thus, should the Court find

   such procedures to be appropriate, Strike 3 would not oppose them being established in this

   action.

   IV.       CONCLUSION

             For those reasons discussed above, Strike 3 has established that good causes exists here,

   and Strike 3 respectfully asks this court to grant Plaintiff leave to serve a third-party subpoena

   prior to a Rule 26(f) conference.


   Dated: 08/05/2019                              LAW OFFICES OF LINCOLN BANDLOW, PC

                                                  Respectfully submitted,


                                                  By:    _______________________
                                                  Lincoln Bandlow, Esq.
                                                  LAW OFFICES OF LINCOLN BANDLOW, PC

                                                  Attorney for Plaintiff
                                                  Strike 3 Holdings, LLC




                                                      8
